OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on February 16, 1982. On December 1, 1993, respondent pleaded guilty to attempted grand larceny in the fourth degree arising from the use by respondent and her former partner of estate *398funds for their personal benefit and to pay for the expenses of their law practice. By order of this Court entered December 13,1993 (199 AD2d 1077), she was suspended from practice until further order of the Court pursuant to Judiciary Law § 90 (4) (f) and directed to show cause, pursuant to Judiciary Law § 90 (4) (g), why a final order of suspension should not be entered pursuant to Judiciary Law § 90 (4) (h). On February 15, 1994, she was sentenced to three years’ probation, directed to pay restitution and to perform 300 hours of community service.
In response to the show cause order, respondent offered a personal statement acknowledging her misconduct, a memorandum in support of leniency and letters from former clients. After considering the matters submitted in mitigation, including respondent’s remorse and her efforts at making restitution, we conclude that respondent should be suspended from the practice of law for three years and until further order of this Court.
Pine, J. P., Balio, Lawton, Davis and Boehm, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (h).